                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                                1:19 MJ 9

UNITED STATES OF AMERICA                           )
                                                   )
       v.                                          )
                                                   )            ORDER
DALE LEROY HEEMAN,                                 )
                                                   )
           Defendant.                              )
___________________________________                )


       This matter is before the Court on the Government’s Motion to Dismiss (Doc. 12).

The parties have consented to the jurisdiction of the undersigned.

       For the reasons stated in the Government’s Motion, the Motion is GRANTED, and

the Complaint (Doc. 1) is DISMISSED WITH PREJUDICE.

                                     Signed: April 24, 2019
